Name: Commission Regulation (EEC) No 299/88 of 1 February 1988 amending Regulation (EEC) No 55/88 on the supply of common wheat flour to the Republic of Bolivia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/ 15 2. 2. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 299/88 of 1 February 1988 amending Regulation (EEC) No 55/88 on the supply of common wheat flour to the Republic of Bolivia as food aid HAS ADOPTED THIS REGULATION : Article 1 In point 15 of the Annex to Regulation (EEC) No 55/88 , the port of landing 'Arica' is hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 (1 ) (c) thereof, Whereas, by Regulation (EEC) No 55/88 (2), the Commis ­ sion issued an invitation to tender for the supply of 9 285 tonnes of common wheat flour in three lots, free at desti ­ nation in Bolivia ; whereas, in order to improve the condi ­ tions of competition in the invitation to tender for the second submission of tenders expiring on 9 February 1988, it should no longer be required to land the lots in Arica, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 370, 30 . 12. 1986, p. 1 , and corrigendum OJ No L 42, 12. 2 . 1987, p. 54. P) OJ No L 6, 9 . 1 . 1988 , p. 19 .